DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 2/15/2022 has been entered and made of record.
Claims 1, 9, 16 and 24 have been amended.
Claims 6, 21 and 29 were previously canceled.
Claims 1-5, 7-20, 22-28 and 30-33 are currently pending.

Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-5, 7-8, 16, 17, 19-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in .      
Regarding claim 1, Baldemair discloses wherein a method for wireless communications by a base station (BS) (Fig.5 [0043], method for wireless communications by a base station 12), comprising:
selecting frequency resources to use for transmitting signals to at least one user equipment (UE) (Fig.5 [0044], the base station 12 is selecting the subcarriers (i.e., frequency resources) to use for transmitting signals (e.g., one or more synchronization signals) in 7 OFDM symbols of a frame and Fig.5 [0049], the base station 12 is transmitting an MTC synchronization signal 18 to the wireless device 20 and an MTC device 22/UE), the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.5-6 [0054]-[0055], the subcarriers (i.e., frequency resources) are selected based on a predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) for number of subcarriers (i.e., frequency resources) to a number of OFDM symbol period (i.e., location of the sequence symbols) in a frame and Fig.12-14 [0073], the mapping of time and frequency resources for transmitting the MTC synchronization signals 18 to the first three or four OFDM symbol periods (i.e., location of symbols) in each of the two subframes).	
	Even though Baldemair discloses wherein the frequency resources being selected based on a predefined association of frequency resources to locations of symbols, in the same field of endeavor, Kim teaches wherein the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], the mapping of subcarriers (i.e., frequency resources) to the location of the one or more OFDM symbols (i.e., the first four OFDM symbols) in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], the mapping of subcarriers frequency resources to the number of OFDM symbols (i.e., the location of the one or more OFDM symbols) in a frame via blind decoding starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.		It would have been beneficial to allocate the PBCH to a predetermined subcarrier region starting from the subcarrier indicated by the subcarrier index k during an interval from a first OFDM symbol to n-th OFDM symbol of the subframe. Accordingly, the UE is detecting the PBCH and/or the common control channel allocated thereto via blind decoding, starting from the subcarrier indicated by the subcarrier index k as taught by Kim to have incorporated in the system of Baldemair to provide the improved timing estimation. (Kim, Fig.7 [0131]-[0132], Fig.8 [0141] and Fig.9a-d equations 3-4 [0160])
	However, Baldemair and Kim do not specifically discloses wherein the selected frequency resources comprises a first portion to use for transmitting one or more synchronization signals in one or more symbols, the first portion comprising a number of selected frequency resources less than a total number of the selected frequency resources; and transmitting the signals to the UE using the selected frequency resources, 
	In the same field of endeavor, Jeon teaches wherein the selected frequency resources comprises a first portion to use for transmitting one or more synchronization signals in one or more symbols (Fig.1 [0019]-[0020], the allowed/selected carrier frequency resources comprises a discovery reference signal (DRS) within the DTxW/first portion for transmitting the synchronization signals (e.g., primary synchronization signals, secondary synchronization signals, or the like) and reference signals of the DRS in one or more symbols to discover and measure the cell or node and Fig.1 [0029], the selected DTxW for transmission), the first portion comprising a number of selected frequency resources less than a total number of the selected frequency resources (Fig.1 [0029], carrier frequency resources within the DTxW/first portion is configurable or fixed among groups of periods as selected number of carrier frequency resources is less than a total number of the selected carrier frequency resources and Fig.4 [0079], allowed or selected carrier frequency resources within the DTxW/first portion is configurable to one or more different period durations); and transmitting the signals to the UE using the selected frequency resources, the selected frequency resources being indicative of the locations of the one or more symbols of the one or more synchronization signals within a frame to the at least one UE (Fig.6 [0091], signaling/transmitting the signals to the UE using the selected carrier frequency resources of the DTxW, and the selected carrier frequency resources of the DTxW is indicative of the location and position of the resources within DTxW information that are used to send the DRS/one or more symbols of the one or more synchronization signals within a sunframe/frame to the UE and Fig.2 [0053], indication of the position/location of DTxW within a DL transmission and DRS subframe resources within the DTxWs).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Kim to incorporate the teaching of Jeon in order to provide for improvement in the spectral efficiency.		                                                              	                     	It would have been beneficial to use the process flow or method 600 for signaling a DTxW and position information over a MuLTEfire network for a UE to UL or access the unlicensed network efficiently. At 602, an eNB (e.g., 102) can generate or a UE (e.g., 110) can process/ receive a downlink transmission with a discovery reference signal (DRS) transmission window (DTxW) associated with a DRS based on a set of
predetermined criteria as taught by Jeon to have incorporated in the system of Baldemair and Kim to improve the performance of functionalities for example, synchronization and radio resource management (RRM) measurement relying on a discovery reference signal (DRS). (Jeon, Fig.1 [0021], Fig.2 [0053] and Fig.6 [0091])

Regarding claim 2, Baldemair, Kim and Jeon disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 4, Baldemair, Kim and Jeon disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises at least one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 5, Baldemair, Kim and Jeon disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 7, Baldemair, Kim and Jeon disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the sets of subcarriers comprise non-contiguous subcarriers (Fig.7 [0059], sets of frequency resources (i.e., subcarriers) comprises non-contiguous subcarriers in frequency).

Regarding claim 8, Baldemair, Kim and Jeon disclose all the elements of claim 1 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).

Regarding claim 16, Baldemair discloses wherein an apparatus for wireless communications by a base station (BS) (Fig.5 [0043], wireless communications by a base station 12), comprising:
means for selecting frequency resources to use for transmitting signals to at least one user equipment (UE) (Fig.5 [0044], the base station 12 is selecting the subcarriers (i.e., frequency resources) to use for transmitting signals (e.g., one or more synchronization signals) in 7 OFDM symbol of a frame and Fig.5 [0049], the base station 12 is transmitting an MTC synchronization signal 18 to the wireless device 20 and an MTC device 22), the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.5-6 [0054]-[0055], the subcarriers (i.e., frequency resources) are selected based on a predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) for number of subcarriers (i.e., frequency resources) to a number of OFDM symbol period (i.e., locations of the sequence symbols) in a frame and Fig.12-14 [0073], the mapping of time and frequency resources for transmitting the MTC synchronization signals 18 to the first three or four OFDM symbol periods (i.e., locations of symbols) in each of the two subframes).
	Even though Baldemair discloses wherein the frequency resources being selected based on a predefined association of frequency resources to locations of symbols, in the same field of endeavor, Kim teaches wherein the frequency resources being selected based on a predefined association of frequency resources to locations of symbols (Fig.7 [0131]-[0132], mapping to the symbols (i.e., predefined association of subcarriers) and Fig.8 [0141], the mapping of subcarriers (i.e., frequency resources) to the location of the one or more OFDM symbol in a frame by allocating the PBCH signal and Fig.9a-d equations 3-4 [0160], the mapping of subcarriers frequency resources to the number of OFDM symbol (i.e., the locations of the one or more OFDM symbols) in a frame via blind decoding starting from the subcarrier indicated by the subcarrier index k).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Kim in order to provide control channel allocation, control signal transmission and capable of avoiding inter-cell interference.	It would have been beneficial to allocate the PBCH to a predetermined subcarrier region starting from the subcarrier indicated by the subcarrier index k during an interval from a first OFDM symbol to n-th OFDM symbol of the subframe. Accordingly, the UE is detecting the PBCH and/or the common control channel allocated thereto via blind decoding, starting from the subcarrier indicated by the subcarrier index k as taught by Kim to have incorporated in the system of Baldemair to provide the improved timing estimation. (Kim, Fig.8 [0141] and Fig.9a-d equations 3-4 [0160])
	However, Baldemair and Kim do not specifically discloses wherein the selected frequency resources comprises a first portion to use for transmitting one or more synchronization signals in one or more symbols, the first portion comprising a number of selected frequency resources less than a total number of the selected frequency resources; and means for transmitting the signals to the UE using the selected frequency resources, the selected frequency resources indicating the locations of the one or more symbols of the one or more synchronization signals within a frame to the at least one UE.

(Fig.1 [0019]-[0020], the allowed/selected carrier frequency resources comprises a discovery reference signal (DRS) within the DTxW/first portion for transmitting the synchronization signals (e.g., primary synchronization signals, secondary synchronization signals, or the like) and reference signals of the DRS in one or more symbols to discover and measure the cell or node and Fig.1 [0029], the selected DTxW for transmission), the first portion comprising a number of selected frequency resources less than a total number of the selected frequency resources (Fig.1 [0029], carrier frequency resources within the DTxW/first portion is configurable or fixed among groups of periods as selected number of carrier frequency resources is less than a total number of the selected carrier frequency resources and Fig.4 [0079], allowed or selected carrier frequency resources within the DTxW/first portion is configurable to one or more different period durations); and means for transmitting the signals to the UE using the selected frequency resources, the selected frequency resources indicating the locations of the one or more symbols of the one or more synchronization signals within a frame to the at least one UE (Fig.6 [0091], signaling/transmitting the signals to the UE using the selected carrier frequency resources of the DTxW, and the selected carrier frequency resources of the DTxW is indicating the location and position of the resources within DTxW information that are used to send the DRS/one or more symbols of the one or more synchronization signals within a sunframe/frame to the UE and Fig.2 [0053], indication of the position/location of DTxW within a DL transmission and DRS subframe resources within the DTxWs).

predetermined criteria as taught by Jeon to have incorporated in the system of Baldemair and Kim to improve the performance of functionalities for example, synchronization and radio resource management (RRM) measurement relying on a discovery reference signal (DRS). (Jeon, Fig.1 [0021], Fig.2 [0053] and Fig.6 [0091])

Regarding claim 17, Baldemair, Kim and Jeon disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 19, Baldemair, Kim and Jeon disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises at least one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 20, Baldemair, Kim and Jeon disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 22, Baldemair, Kim and Jeon disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the sets of subcarriers comprise non-contiguous subcarriers (Fig.7 [0059], sets of frequency resources (i.e., subcarriers) comprises non-contiguous subcarriers in frequency).

Regarding claim 23, Baldemair, Kim and Jeon disclose all the elements of claim 16 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 comprises the physical cell ID an indication of a cell identification).




s 9-10, 12-13, 15, 24-25, 27-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Wu et al. [hereinafter as Wu], WO 2017/018966 A1 further in view of Primo et al. [hereinafter as Primo], US 2011/0026577 A1.
Regarding claim 9, Baldemair discloses wherein a method for wireless communications by a user equipment (UE) (Fig.5 [0043], method for wireless communications by a MTC user equipment (UE) device 22 and WD 20), comprising:
receiving one or more synchronization signals on frequency resources in one or more symbols within a frame from a base station (BS) (Fig.5 [0049], MTC user equipment (UE) device 22 is receiving MTC synchronization signal 18 or PSS/SSS (i.e., one or more synchronization signals on frequency resources) from the base station 12 and Fig.5-6 [0054], MTC synchronization signal 18 on subcarriers (i.e., frequency resources) in the one or more OFDM symbols within a frame);
determining locations of the one or more symbols of the one or more synchronization signals within the frame based on a predefined association of the frequency resources received to the locations of the one or more symbols within the frame (Fig.6-7 [0056], determining the number of OFDM symbol (i.e., location of the one or more symbols) of the one or more synchronization signals 7 repetitions or 14 repetitions in a frame based on the predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) and Fig.12-14 [0073], detecting based on the mapping of a number of OFDM subcarriers (i.e., frequency resources) to the first three or four OFDM symbols periods (i.e., location of the one or more symbols) in each of the two subframes), 
(Fig.7 [0059], determining sets of frequency resources (i.e., subcarriers) on which the MTC synchronization signals 18 and PSS/SSS are received in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.6 [0054], a number of subcarriers within one OFDM symbol period (i.e., location of the sequence symbols) mapped to a sequence of symbols/ synchronization block); and
identifying symbol numbers of the one or more symbols associated with the subcarriers
(Fig.12 [0070], identifying the two frequency hopping positions, used for transmitting the MTC synchronization signals 18 in the OFDM symbols associated with the sets of frequency resources (i.e., subcarriers) corresponding to indicated symbol number); and
synchronizing to the BS based on the determined location of the one or more symbols (Fig.6 step 104 [0054], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected number of OFDM symbols (i.e., location of the one or more symbols) of the MTC synchronization signal 18, Fig.16 step 204, Fig.17 step 304, Fig.18 step 408-412 [0081], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected location of the one or more symbols of the MTC synchronization signal 18 and Fig.11&12 [0068], determining the location of the one or more OFDM symbol periods).
	Even though Baldemair discloses wherein determining locations of the one or more symbols of the one or more synchronization signals within the frame based on a predefined association of the frequency resources received to the locations of the one or more symbols within the frame, in the same field of endeavor, Wu teaches wherein 
(Fig.6-8 [0031], a portion of the selected/received subcarrier frequency resources are empty of the PSS/SSS synchronization signals);
determining locations of the one or more symbols of the one or more synchronization signals within the frame based on a predefined association of the frequency resources received to the locations of the one or more symbols within the frame (Fig.6-7&10-13 [0033]-[0034], determining locations of the one or more OFDM symbols (i.e., the consecutive four OFDM symbols) in a frame by allocating the symbol pairs of PSS and SSS sequences signal within the sync block based on the empty subcarrier frequency resources/predefined association of the frequency resources received to (#4 in a first slot and #6 in a second slot) empty symbols/ locations of the one or more OFDM symbols within the frame and Fig.6-7&13 [0043], determining the locations of the one or more OFDM symbols of the one or more PSS/SSS synchronization signals within a radio frame based on the predefined six TTIs subcarrier frequency resources and Fig.14 [0065]-[0070], determining the radio frame boundary/locations of the one or more OFDM symbols of the one or more PSS/SSS synchronization signals within a radio frame and mapping onto multiple symbols based on the allocated subcarriers/predefined association of the frequency resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Wu in order to achieve synchronization of symbol timing and a fractional carrier frequency offset (CFO).	                                                                  	It would have been beneficial to use subframe 600 which accommodates a two- Fig.16 [0146])
	Even though Baldemair and Wu discloses wherein determining subcarriers on which the one or more synchronization signals are received in the one or more symbols; and identifying symbol numbers of the one or more symbols associated with the subcarriers, in the same field of endeavor, Primo teaches wherein determining subcarriers on which the one or more synchronization signals are received in the one or more symbols (Fig.1-2 [0022], determining the amplitude and phase of pilot sub-carrier data (i.e., sets of subcarriers) on which one or more synchronization signals, supervision, control and equalization are received in the one or more OFDM symbols for various purposes); and identifying symbol numbers of the one or more symbols associated with the subcarriers (Fig.2-4 [0026], detecting/identifying the location (i.e., symbol numbers) of the one or more OFDM symbols associated with each of the pilot sub-carriers, for example, Set 1 – pilot sub-carrier “a0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Wu to incorporate the teaching of Primo in order to provide “clean” coarse 

Regarding claim 10, Baldemair, Wu and Primo disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 12, Baldemair, Wu and Primo disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary synchronization signals (PSS) (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 13, Baldemair, Wu and Primo disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 15, Baldemair, Wu and Primo disclose all the elements of claim 9 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).

Regarding claim 24, Baldemair discloses wherein an apparatus for wireless communications by a user equipment (UE) (Fig.5 [0043], wireless communications by a MTC user equipment (UE) device 22 and WD 20), comprising:
means for receiving one or more synchronization signals on frequency resources in one or more symbols within a frame from a base station (BS) (Fig.5 [0049], MTC user equipment (UE) device 22 is receiving MTC synchronization signal 18 or PSS/SSS (i.e., one or more synchronization signals on frequency resources) from the base station 12 and Fig.5-6 [0054], MTC synchronization signal 18 in the one or more OFDM symbol period);
means for determining location of the one or more symbols of the one or more synchronization signals within the frame based on a predefined association of the received frequency resources to the locations of the one or more symbols within a frame (Fig.6-7 [0056], determining the number of OFDM symbol (i.e., locations of the one or more symbols) of the one or more synchronization signals 7 repetitions or 14 repetitions in a frame based on the predefined set of mapping/Zadoff-Chu sequence mapping (i.e., predefined association) and Fig.12-14 [0073], detecting based on the mapping of a number of OFDM subcarriers (i.e., frequency resources) to the first three or four OFDM symbols periods (i.e., locations of the one or more symbols) in each of the two subframes), wherein the means for determining locations comprises:
means for determining subcarriers on which the one or more synchronization signals are received in the one or more symbols (Fig.7 [0059], determining sets of frequency resources (i.e., subcarriers) on which the MTC synchronization signals 18 and PSS/SSS are received in the OFDM symbols that are associated with a corresponding indicated symbol number and Fig.6 [0054], a number of subcarriers within one OFDM symbol period (i.e., location of the sequence symbols) mapped to a sequence of symbols/ synchronization block); and
means for identifying symbol numbers of the one or more symbols associated with the subcarriers (Fig.12 [0070], identifying the two frequency hopping positions, used for transmitting the MTC synchronization signals 18 in the OFDM symbols associated with the sets of frequency resources (i.e., subcarriers) corresponding to indicated symbol number); and
means for synchronizing to the BS based on the determined locations of the one or more symbols (Fig.6 step 104 [0054], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected number of OFDM symbol (i.e., location of the one or more symbols) of the MTC synchronization signal 18, Fig.16 step 204, Fig.17 step 304, Fig.18 step 412 [0081], MTC user equipment (UE) device 22 is synchronizing to the base station 12 based on the detected location of the current symbol of the MTC synchronization signal 18 and Fig.11&12 [0068], determining the location of the one or 
more OFDM symbol periods).     
	Even though Baldemair discloses wherein mean for determining locations of the one or more symbols of the one or more synchronization signals within the frame based on a predefined association of the received frequency resources to the locations of the one or more symbols within the frame, in the same field of endeavor, Wu teaches wherein 
a portion of the received frequency resources are empty of a synchronization signal (Fig.6-8 [0031], a portion of the selected/received subcarrier frequency resources are empty of the PSS/SSS synchronization signals);
mean for determining locations of the one or more symbols of the one or more synchronization signals within the frame based on a predefined association of the received frequency resources to the locations of the one or more symbols within the frame (Fig.6-7&10-13 [0033]-[0034], determining locations of the one or more OFDM symbols (i.e., the consecutive four OFDM symbols) in a frame by allocating the symbol pairs of PSS and SSS sequences signal within the sync block based on the empty subcarrier frequency resources/predefined association of the frequency resources received to (#4 in a first slot and #6 in a second slot) empty symbols/ locations of the one or more OFDM symbols within the frame and Fig.6-7&13 [0043], determining the locations of the one or more OFDM symbols of the one or more PSS/SSS synchronization signals within a radio frame based on the predefined six TTIs subcarrier frequency resources and Fig.14 [0065]-[0070], determining the radio frame boundary/locations of the one or more OFDM symbols of the one or more PSS/SSS synchronization signals within a radio frame and mapping onto multiple symbols based on the allocated subcarriers/predefined association of the frequency resources).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair to incorporate the teaching of Wu in order to achieve synchronization of symbol
timing and a fractional carrier frequency offset (CFO).  
	It would have been beneficial to use subframe 600 which accommodates a two-symbol gap between PSS and SSS symbols, and each PSS and SSS is still maintained at four symbols in duration by using symbol #4 and symbol #6. Basically, this gap is spacing the PSS and SSS apart for the normal CP case. And such a gap may help the UE identify use of NCP and ECP based on the relative location of the PSS and SSS signals as taught by Wu to have incorporated in the system of Baldemair to provide for achieving synchronization in a narrowband (NB) wireless system. (Wu, Fig.6-7&10-13 [0033]-[0034], Fig.6-7&13 [0043], Fig.14 [0065]-[0070] and Fig.16 [0146])
	Even though Baldemair and Wu discloses wherein means for determining subcarriers on which the one or more synchronization signals are received in the one or more symbols; and means for identifying symbol numbers of the one or more symbols associated with the subcarriers, in the same field of endeavor, Primo teaches wherein means for determining subcarriers on which the one or more synchronization signals are received in the one or more symbols (Fig.1-2 [0022], determining the amplitude and phase of pilot sub-carrier data (i.e., sets of subcarriers) on which one or more synchronization signals, supervision, control and equalization are received in the one or more OFDM symbols for various purposes); and means for identifying symbol numbers (Fig.2-4 [0026], detecting/identifying the location (i.e., symbol numbers) of the one or more OFDM symbols associated with each of the pilot sub-carriers, for example, Set 1 – pilot sub-carrier “a0, a1, a2” – symbol 1, Set 2 – pilot sub-carrier “a3, …, an-1” – symbol 2, … up to  Set n – pilot sub-carrier “an, …” – symbol n of Fig.1).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair and Wu to incorporate the teaching of Primo in order to provide “clean” coarse and fine window vectors each including estimated channel taps and zeros.		                    	It would have been beneficial to use each of the known pilot sub-carriers which is associated with an index that indicates its location in the sub-carrier group of an OFDM symbol and the index sore module 408a stores the indices as taught by Primo to have incorporated in the system of Baldemair and Wu to provide the most-suited equalization coefficient selection. (Primo, Fig.1 [0007], Fig.1-2 [0022] and Fig.2-4 [0026])

Regarding claim 25, Baldemair, Wu and Primo disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals are transmitted using beamforming (Fig.5 & 17 [0077], MTC synchronization signal 18 and PSS/SSS are transmitted utilizing beamforming).

Regarding claim 27, Baldemair, Wu and Primo disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise at least one of: secondary synchronization signals (SSS) or primary (Fig.5 & 17 [0077], MTC synchronization signal 18 comprises one of secondary synchronization signals (SSS) or primary synchronization signals (PSS) in LTE).

Regarding claim 28, Baldemair, Wu and Primo disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the association is determined for at least three symbols in the frame (Fig.14 [0073], set of mapping (i.e., association) for MTC synchronization signal 18 is determined for the first three or four OFDM symbol period in the frame).

Regarding claim 30, Baldemair, Wu and Primo disclose all the elements of claim 24 as stated above wherein Baldemair further discloses the one or more synchronization signals comprise an indication of a cell identification (Fig.5 & 17 [0078], MTC synchronization signal 18 and PSS/SSS comprises the physical cell ID an indication of a cell identification).



Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 in view of Jeon et al. [hereinafter as Jeon], WO 2017/127181 A1 further in view of Shen et al. [hereinafter as Shen], US 2016/0212631 A1. 
Regarding claim 3, Baldemair, Kim and Jeon disclose all the elements of claim 2 as stated above. 
	However, Baldemair, Kim and Jeon does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Jeon to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                              	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS 

Regarding claim 18, Baldemair, Kim and Jeon disclose all the elements of claim 17 as stated above. 
	However, Baldemair, Kim and Jeon does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Jeon to incorporate the teaching of Shen in order to provide an 




Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Wu et al. [hereinafter as Wu], WO 2017/018966 A1 in view of Primo et al. [hereinafter as Primo], US 2011/0026577 A1 further in view of Shen et al. [hereinafter as Shen], US 2016/0212631 A1. 
Regarding claim 11, Baldemair, Wu and Primo disclose all the elements of claim 10 as stated above. 
	However, Baldemair, Wu and Primo does not explicitly discloses wherein the one or more synchronization signals comprise multiple synchronization signals which are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols.
(Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequencies frequency bands in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Wu and Primo to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                              	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS signal generating section 621 generates an SS signal based on these BF parameters (ST 804) as taught by Shen to have incorporated in the system of Baldemair, Wu and Primo to provide an X2 interface within an LTE/LTE-A wireless communication network technology. (Shen, Fig.8 [0109] lines 1-13 and Fig.13A-B [0140] lines 1-15)

Regarding claim 26, Baldemair, Wu and Primo disclose all the elements of claim 25 as stated above. 

	In the same field of endeavor, Shen teaches wherein the one or more synchronization signals comprise multiple synchronization signals are transmitted at different frequency locations in the same one or more symbols and the multiple synchronization signals are transmitted using different beamforming parameters in different symbols (Fig.8 [0109] lines 1-13, synchronization signals are transmitted using different beamforming parameters in different orthogonal frequency division multiplexing symbols and Fig.13A-B [0140] lines 1-15, different frequency bands location in the same symbols).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Wu and Primo to incorporate the teaching of Shen in order to provide an available random access opportunity such as a channel metric, a beam strength and a random selection process.					                                                                     	It would have been beneficial to use the SS control information generating section 612 which selects the beam width Φ for a BF -SS signal, the time interval ԏ for changing the transmission direction and the scanning method (including a scanning mode). The SS signal generating section 621 generates an SS signal based on these BF parameters (ST 804) as taught by Shen to have incorporated in the system of Baldemair, Wu and Primo 



Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 in view of Jeon et al. [hereinafter as Jeon], WO 2017/127181 A1 further in view of Matsuura et al. [hereinafter as Matsuura], US 2008/0209492 A1. 
Regarding claim 31, Baldemair, Kim and Jeon disclose all the elements of claim 1 as stated above.
	However, Baldemair, Kim and Jeon does not expressly disclose wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises performing location encoding of the one or more synchronization signals.
	In the same field of endeavor, Matsuura teaches wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises performing location encoding of the one or more synchronization signals (Fig.58 [0461], performing location encoding of the one or more synchronization signals for encoding an additional information storage location identifier in synchronization with the encoding). 
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Jeon to incorporate the teaching of Matsuura in order to provide a 
broadcast signal, 102B is an identifier 1 encoding unit for encoding an additional information storage location identifier in synchronization with the encoding being performed in the signal encoding unit, 103B is an identifier 2 encoding unit for encoding a transfer destination identifier in synchronization with the encoding being performed in the signal encoding unit, 104B is an additional information encoding unit for encoding additional information in synchronization with the encoding being performed in the signal encoding unit as taught by Matsuura to have incorporated in the system of Baldemair, Kim and Jeon to achieve efficient processing of data. (Matsuura, Fig.1 [0016] and Fig.58 [0461])




Claims 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Baldemair et al. [hereinafter as Baldemair], US 2014/0198772 A1 in view of Kim et al. [hereinafter as Kim], US 2016/0294528 A1 in view of Jeon et al. [hereinafter as Jeon], WO 2017/127181 A1 further in view of Kim et al. [hereinafter as Kim], US 2017/0012753 A1.
Regarding claim 32, Baldemair, Kim and Jeon disclose all the elements of claim 1 as stated above.

	In the same field of endeavor, Kim’753 teaches wherein selecting the frequency resources based on the predefined association of frequency resources to locations of symbols comprises selecting a subcarrier pattern, from a set of subcarrier patterns, for transmitting the one or more synchronization signals, and wherein each subcarrier is associated with a symbol number (Fig.21 [0408], selecting/mapping a subcarrier pattern for transmitting the one or more synchronization signals, and wherein each subcarrier is associated with a bit/symbol number).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Jeon to incorporate the teaching of Kim’753 in order to improve system performance.		                                                                                 	                    	It would have been beneficial to use the zeros padded to the both ends in fact carry no information; to transmit additional information by using those bands, a predetermined bit/symbol pattern which can be transmitted by mapping the bit/symbol pattern onto the 5 subcarriers in the both ends as taught by Kim’753 to have incorporated in the system of Baldemair, Kim and Jeon to provide an improve communication capacity, transmission and reception performance. (Kim’753, Fig.12 [0205] and Fig.21 [0408])

Regarding claim 33, Baldemair, Kim, Jeon and Kim’753 disclose all the elements of claim 32 as stated above wherein Kim’753 further discloses the one or more synchronization signals includes a secondary synchronization signal (SSS), the SSS occupies 62 subcarriers (Fig.22 [0415], the one or more synchronization signals includes a secondary synchronization signal (SSS), the SSS occupies 62 subcarriers), and
each subcarrier pattern is associated with 124 subcarriers and indicates a pattern of 62 occupied subcarriers and 62 unoccupied subcarriers of the 124 subcarriers (Fig.23a-b [0431], the mapping of each subcarrier pattern is associated with 124 subcarriers and D2D PSS 2312 & D2D SSS 2314 indicates a pattern of 62 occupied subcarriers and PD2DSCH 2313 indicates 62 unoccupied subcarriers of the 124 subcarriers).
	Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made to provide to have modified Baldemair, Kim and Jeon to incorporate the teaching of Kim’753 in order to improve system performance.		                                                                                 	                                   	It would have been beneficial to use the D2D PSS 2312 and D2D SSS 2314 which can have the same sequence length as a downlink PSS/SSS defined in the LTE/LTE-A as taught by Kim’753 to have incorporated in the system of Baldemair, Kim and Jeon to provide an improve communication capacity, transmission and reception performance. (Kim’753, Fig.12 [0205] and Fig.23a-b [0431])
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414